NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted July 30, 2018 *
                                Decided August 16, 2018

                                         Before

                      DIANE P. WOOD, Chief Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

                      DIANE S. SYKES, Circuit Judge

No. 17-1962

RALPH MLASKA,                                   Appeal from the United States District
    Plaintiff-Appellant,                        Court for the Southern District of Illinois.

      v.                                        No. 15-cv-0918-MJR-SCW

LOUIS SCHICKER, et al.,                         Michael J. Reagan,
     Defendants-Appellees.                      Chief Judge.



                                        ORDER

   Ralph Mlaska, formerly a prisoner at Shawnee Correctional Center, suffers from
chronic penile and testicular pain. He has filed several actions in state and federal court
against prison staff and the prison’s contracting healthcare provider, asserting that he
received inadequate medical care in violation of his constitutional rights. The case before
us—Mlaska’s most recent federal suit—was dismissed with prejudice because Mlaska
did not comply with court orders and filed “verbose and incoherent pleadings” that

      *
        We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 17-1962                                                                          Page 2

impeded the court’s ability to address the merits of the case. See FED. R. CIV. P. 41(b).
Although we disagree with the dismissal of the case as a sanction, we affirm the judgment
because Mlaska’s claims are barred by the doctrine of res judicata.
   Mlaska alleges that his condition is attributable to an unrelated medication that causes
painful and prolonged erections as a side effect. While on the medication, he felt fluid
draining and began to experience pain in his abdomen and “scrotal areas.” The prison
scheduled consultations with urologists and arranged for diagnostic testing, but the
doctors found no physical abnormalities that would explain Mlaska’s symptoms.
    Dissatisfied with his care, Mlaska filed a state-court action in January 2015, alleging
that prison officials and medical staff were deliberately indifferent to his chronic penile
pain, conspired to alter medical records so that he would be denied effective medical
treatment, and retaliated against him with improper medical care for filing previous
lawsuits. A state judge announced that he intended to dismiss Mlaska’s claims with
prejudice, and one month later Mlaska brought the same claims in this lawsuit, adding
defendant Mary Miller, a healthcare administrator at Danville (Mlaska’s former prison).
    Anticipating that a final state-court judgment might trigger the doctrine of res judicata
and preclude litigation in federal court, the judge twice granted the defendants’ motions
to stay proceedings to await completion of the state suit. (The stay was briefly lifted in
between.) In ruling on the motions, the judge relied on his “inherent” power to stay a
case. See 28 U.S.C. § 1738; Texas Independent Producers & Royal Owners Ass’n v. EPA, 410
F.3d 964, 980 (7th Cir. 2005). Neither the defendants nor the judge mentioned Colorado
River Water Conservation District v. United States, 424 U.S. 800 (1976)—the doctrine that
permits a federal court to halt proceedings and defer to a parallel state case as a matter of
“wise judicial administration.” Adkins v. VIM Recycling, Inc., 644 F.3d 483, 497–98 (7th Cir.
2011) (quoting Colorado River, 424 U.S. at 818).
   During both stays, Mlaska filed several voluminous motions, including requests to
begin discovery and “notices” imploring the court to lift the stay and proceed with the
case. All of the motions were denied as “moot” in light of the stay.
    Mlaska’s state case ended with a final judgment in favor of the defendants. Once
notified, the district judge ordered Mlaska to inform the court of his intention to appeal
the state judgment, and later extended the deadline at Mlaska’s request. The purpose of
the orders, the judge explained, was to assess whether a final state-court judgment existed
to support the defendants’ res judicata defense. In the second order, the district judge
instructed Mlaska to include in his response only specific information about his state case,
including case numbers, deadlines, and his intent to appeal. The judge warned: “[f]urther
delays will not be tolerated, and could result in dismissal.” Mlaska responded with
No. 17-1962                                                                              Page 3

another flurry of verbose filings. None contained case numbers, deadlines, or a clear
statement of his intent to appeal.
   The district judge dismissed the action with prejudice for failure to comply with a
court order. See FED. R. CIV. P. 41(b). Repeating old patterns, Mlaska filed several post-
judgment motions, alleging that delays in the prison’s mail system were to blame for his
noncompliance because he did not receive the court order until after the deadline had
passed. The judge summarily denied these motions.
    On appeal Mlaska argues that the district judge abused his discretion when he
dismissed the case for failure to follow court orders because it was impossible for him to
comply with them. The judge did not test Mlaska’s representation that he did not receive
the orders requesting information about his state case until after the deadline to respond
had passed. Never receiving the orders, for reasons beyond his control, is a compelling
reason not to respond. See Link v. Wabash R. Co., 370 U.S. 626, 636 (1962) (citing Societe
Internationale Pour Participations Industrielle et Commercials, S.A. v. Rogers, 357 U.S. 197, 211
(1958) (remarking that failure to follow court order for circumstances beyond petitioner’s
control does not warrant dismissal)).
    Moreover, Mlaska’s next argument, that his motions to recruit counsel should have
been granted, weighs against dismissing his case as a sanction because he might have
been prejudiced by the lack of counsel. Mlaska first moved for recruitment of counsel
when he filed his amended complaint in September 2015. Having received no ruling, he
filed a second motion in February 2016, while the defendants’ first motion to stay the case
was pending. The district judge declared the second motion “moot” yet “still pending,”
and within days stayed the case. Finally, as part of the judge’s final order dismissing the
case as a sanction—issued fifteen months after the first motion had been filed— he
summarily denied the first motion. That was an abuse of discretion, both because the
judge failed to rule on the request, Childress v. Walker, 787 F.3d 433, 443 (7th Cir. 2015),
and because he did not address the relevant factors under Pruitt v. Mote, 503 F.3d 647 (7th
Cir. 2007).
     Left to wonder if his motion to recruit counsel would be granted, Mlaska struggled to
litigate his case properly on his own and caused significant frustration along the way,
leading to conflicts that were later used to justify invoking Rule 41(b). Indeed, the district
judge acknowledged that Mlaska—who clearly did not understand the concept of a
stay—was filing irrelevant motions that were impeding the court’s work. But Mlaska’s
confusion should not be read as a “record of delay or contumacious behavior.” See Moffitt
v. Ill. State Bd. of Educ., 236 F.3d 868, 873 (7th Cir. 2001). To the contrary, Mlaska’s filings,
requesting discovery and urging the court to lift the stays, show his eagerness to proceed
No. 17-1962                                                                            Page 4

with the litigation. Under the circumstances we do not see how the facts of this case justify
imposing “the most severe sanction that a court may apply,” see Webber v. Eye Corp., 721
F.2d 1067, 1069 (7th Cir. 1983), particularly when no lesser sanction was even attempted.
See Moffitt, 236 F.3d at 873.
    Even though Mlaska’s case should not have been dismissed as a sanction, a remand
is not called for here because his claims are barred by the doctrine of res judicata. See Baek
v. Clausen, 886 F.3d 652, 668 (7th Cir. 2018); see also Kowalski v. Boliker, 893 F.3d 987, 994
(7th Cir. 2018) (permitting affirmance of dismissal “on any ground supported by the
record”). In determining whether prior state-court litigation has preclusive effect in a
federal-court action, we look to the state’s preclusion doctrine. See 28 U.S.C. § 1738; Adams
v. Adams, 738 F.3d 861, 865 (7th Cir. 2013). Under Illinois law, res judicata requires three
elements: “(1) a final judgment on the merits rendered by a court of competent
jurisdiction; (2) an identity of cause of action; and (3) an identity of parties or their
privies.” Village of Bartonville v. Lopez, 77 N.E.3d 639, 650 (Ill. 2017).
    Mlaska ultimately clarified that he withdrew his state-court appeal a few months after
the case was dismissed involuntarily; in Illinois, that qualifies as a final judgment on the
merits against him. See DeLuna v. Treister, 708 N.E.2d 340, 344 (Ill. 1999) (citing ILCS S. Ct.
R. 273). Mlaska also relies on identical facts, and some identical claims, in both his cases.
See Lutkauskas v. Ricker, 28 N.E.3d 727, 739 (Ill. 2015) (finding identify of cause of action
for claims involving a single group of operative facts). He even acknowledges in his
complaint that his federal and state claims are “similar to and/or related to the same
injury” because they all revolve around his medical care at the prison. See Rein v. David
A. Noyes & Co., 665 N.E.2d 1199, 1206 (Ill. 1996). And he is right. In his state and federal
cases Mlaska sued the defendants for denying him medical treatment in retaliation for
his other lawsuits, for engaging in a conspiracy to deny him medical care (including
falsifying and destroying his medical records), for being deliberately indifferent to his
medical needs, and for implementing a policy that intentionally denies or delays
treatment to inmates. Mlaska’s other claims in his federal complaint—challenging the
“pain scale” policy used to measure an inmate’s pain level, questioning the prison
medical provider’s failure to train employees, and asserting an equal-protection claim
(based on a class of inmates who do not receive medical treatment because of “personal
bias and reasons such as retaliation”)—either restate existing claims or relate to the same
facts.
    Finally, an identity of parties exists because Mlaska sued the same defendants in both
actions. The only new defendant, Mary Miller, is in privity with the original defendants.
See Lutkauskas, 28 N.E.3d at 739. Privity exists between parties “who adequately represent
No. 17-1962                                                                              Page 5

the same legal interests.” People ex rel. Burris v. Progressive Land Developers, Inc., 602 N.E.2d
820, 826 (Ill. 1992). The claim against Miller originates from allegations in the state
complaint that someone from Danville was sending messages to Shawnee staff (whom
he names as defendants), calling him a “trouble maker.” He later learned that the
messages were sent by Miller and added her to the federal-conspiracy claim. Thus, the
defendants in state court represented the same legal interests as Miller in the instant
action: they were all being sued for the same misconduct under the same legal theory.
Indeed, Miller likely would have been included in the state action if Mlaska had
discovered her identity sooner. See Tartt v. Nw. Community Hosp., 453 F.3d 817, 823 (7th
Cir. 2006) (finding party who could have been joined in former action was in privity with
named parties); Agolf, LLC v. Village of Arlington Heights, 946 N.E.2d 1123, 1132 (Ill. App.
Ct. 2011) (finding privity where interests of parties “are so closely aligned”). Because
Mlaska’s claims are precluded, his case was appropriately dismissed.
                                                                                   AFFIRMED